UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7798



JERRY JACKSON,

                                              Plaintiff - Appellant,

          versus


JOHN BROCK, Captain; ALLEN MCCALISTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-02-132-6-25-AK)


Submitted:   February 20, 2003           Decided:   February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Jackson, Appellant Pro Se. James Dean Jolly, Jr., LOGAN,
JOLLY & SMITH, L.L.P., Anderson, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Jackson appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42

U.S.C. § 1983 (2000) complaint.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. See Jackson v. Brock, No. CA-02-132-

6-25-AK (D.S.C. Nov. 8, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                  2